

116 HR 6407 IH: To rescind the appropriation made to the Kennedy Center in the Coronavirus Aid, Relief, and Economic Security Act.
U.S. House of Representatives
2020-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6407IN THE HOUSE OF REPRESENTATIVESMarch 27, 2020Mr. Steil (for himself, Mr. Burchett, Mr. Gonzalez of Ohio, Mr. Armstrong, Mr. Riggleman, Mr. Guest, Mr. Gooden, Mr. Murphy of North Carolina, and Mr. Meuser) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo rescind the appropriation made to the Kennedy Center in the Coronavirus Aid, Relief, and Economic Security Act.1.Rescinding appropriation for Kennedy Center in CARES Act(a)In generalThe Coronavirus Aid, Relief, and Economic Security Act is amended by striking the item relating to the John F. Kennedy Center for the Performing Arts.(b)Effective dateSubsection (a) shall take effect as if included in the enactment of the Coronavirus Aid, Relief, and Economic Security Act.